PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/982,364
Filing Date: 29 Dec 2015
Appellant(s): Matula et al.



__________________
Scott Weitzel
Reg. No. 54,534
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 15, 2020, from which the appeal is taken is being maintained by the examiner.
 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7-14, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 101 as being directed to an ineligible abstract idea.

Claim 1-4, 7, 11-14, 16, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0189088 A1 to SURRIDGE et al. (hereinafter ‘SURRIDGE’) in view of US 2007/0211879 A1 to Shaffer et al. (hereinafter ‘SHAFFER’), US 2011/0210870 A1 to McGuffin (hereinafter ‘MCGUFFIN’), and US 2003/0103621 A1 to Brown et al. (hereinafter ‘BROWN’).

Claims 8-10, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2015/0189088 A1 to SURRIDGE et al., US 2007/0211879 A1 to SHAFFER et al., US 2011/0210870 A1 to MCGUFFIN, and US 2003/0103621 A1 to BROWN et al. as applied to claim 1 above, and further in view of in view of US 2009/0041212 A1 to Erhart (hereinafter ‘ERHART’)

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2015/0189088 A1 to SURRIDGE et al., US 2007/0211879 A1 to SHAFFER et al., US 2011/0210870 A1 to MCGUFFIN, and US 2003/0103621 A1 to BROWN et al. as applied to claim 1 above, and further in view of in view of US 2011/0276507 to O’Malley (hereinafter ‘O’MALLEY’).


(2) Response to Argument
Rejections under 35 USC §101
The Appellant traverses the rejection of the claims as being directed to an ineligible abstract idea.  The Examiner respectfully disagrees, and believes the rejection should be affirmed.

Step 2A-Prong One – The Claims Recite a Judicial Exception
The Appellant submits that the claims are not directed to the abstract idea of determining whether a customer is likely to abandon a call, and that no abstract idea is recited.  According to the Appellant, only one limitation resembles a process a human being could use.  In response, the Examiner points to the limitations of exemplary independent claim 1, which recites: [1] “accessing a communication with a customer;” [2] “initiating an automated interaction portion of an interaction;” [3] “determining an estimated wait time (EWT) for the customer to interact with the agent;” [4] “accessing a likely abandonment time;” [5] “executing a delay strategy;” and [6] “connecting the customer communication device to a communication device associated with the agent.”  As noted in the Final Office Action, steps 1, 3, and 4 are all data processing steps that a human being could follow to determine whether a customer is likely to abandon a call.  See Final Rejection 9/15/2020, p. 7.  Although the Appellant submits that only one of the limitations – limitation [4] – are steps a human being could follow, steps [1], [3], and [4] could be used by an agent/person to determine whether a customer is likely to abandon a call.   A human being could compare an estimated wait time in a communication from steps [1] and [3] to a likely abandonment time from step [4] to determine whether the customer is likely to abandon the call.
The Appellant additionally compares the present claims to claims to a teeter-totter that rely on the formula F=MA.  In response, the Examiner points out that a teeter-totter is comprised 
The Appellant further submits that the claims do not involve human activity because people are not recited in the claims.  See Brief p. 6.  The Examiner respectfully disagrees that people are not recited in the claims.  Exemplary claim 1 recites both a ‘customer,’ and an ‘agent;’ both of whom are understood to be human.  Although some steps of the claims are performed by computer components, the computer components are used to implement the abstract idea.  There is a distinct difference between improving the performance of a computer as a tool, and using a tool as a computer to implement an abstract idea.  The steps of the present claims can be distinguished from Example 37 of the subject matter eligibility examples because the claims of Example 37 recite steps for rearranging icons on a graphical user interface that are rooted in computer technology.  There is no clear analogy to rearranging computer icons and a human behavior or thought process.  In contrast, the present claims involve rules that a human being could follow to make a determination regarding a conversational communication.  

Step 2A-Prong Two – The Claim does not Integrate the Recited Abstract Idea into a Practical Application.

The Appellant additionally contends that the claims provide a practical application of the abstract idea.   Specifically, the Appellant points to alleged improvements in call routing and 
The Appellant further submits that the claims provide a practical application of the abstract idea of determining whether a customer is likely to abandon a call due to similarities with Example 37 from the Subject Matter Eligibility Examples.  Again, the Examiner reiterates the response provided above, that the present claims are not similar to rearranging icons on a graphical interface.  The present claims deal with conversational communications that are innately human in nature.  Therefore, the present claims attempt to manage personal behavior or relationships or interactions between people.  A human being could inject a ‘delay strategy’ in the course of a normal conversation to pace the conversation and prevent it from ending prematurely. In contrast, the arrangement of icons on a computer interface is rooted in computer technology because computer icons are computer interface elements.
The Appellant also compares the claims to Example 42 from the Subject Matter Eligibility Examples.  In response, the Examiner reiterates that the present claims do not recite a process 
The Appellant further compares the claims to claims from Example 46 from the Subject Matter Eligibility Examples.  The Livestock Management example, claim 3, recites steps for operating a control gate that provide a practical application.  The present claims do not provide a practical application analogous to operating a control gate.  No judicial exception is recited in Example 46, claim 4; but the present claims do recite an abstract idea, which is a judicial exception.   

Step 2B – The Claims do not Recite Significantly more than an Abstract Idea
The Appellant additionally contends that the Examiner erred by concluding that the elements found to amount to insignificant extra-solution activity in step 2A – limitations [2], [5], and [6] from exemplary claim 1; which were referenced, above.  The Examiner provided citations to the prior art demonstrating that those limitations are well-understood, routine, and conventional.  The Appellant submits that the prior art citations are insufficient in light of the Berkheimer Memo.  The Examiner respectfully disagrees.  The citations that the Examiner provided to the prior art constitute: “A citation to a publication that demonstrates the well-understood, routine, and conventional nature of the additional elements,” listed in enumeration ‘3.’ of the Appellant’s Brief p. 15.  These prior art publications were considered by the Examiner, and the Examiner concluded that the skilled artisan would find these elements to be well-understood, routine, and conventional; in light of those prior art publications.  

Rejections under 35 USC §103


The Appellant further submits that measuring the occurrence of a natural phenomenon fails to disclose a processor performing a communication operation.  In response, the Examiner submits that the processor in Brown has performed a communication operation because Brown teaches a computer system that performs communication features (see ¶[0033]).  An operator may be involved, but the use of text communication through a computer involves a computer performing a communication operation.  
Independent claims 1, 11, and 16 are obvious over the cited prior art.  The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                    /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.